Citation Nr: 1643065	
Decision Date: 11/09/16    Archive Date: 12/01/16

DOCKET NO.  03-20 364	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Lincoln, Nebraska


THE ISSUES

1.  Entitlement to a rating in excess of 10 percent for recurrent tendonitis with cartilage loss of the left knee based on limitation of extension, prior to December 27, 2013, and in excess of 20 percent thereafter.

2.  Entitlement to an initial rating in excess of 10 percent for limitation of extension associated with right knee patellar tendonitis with cartilage loss.

(The issues of entitlement to an effective date earlier than March 4, 2002, for the assignment of a 10 percent rating for recurrent tendonitis with cartilage loss of the left knee and the issue of entitlement to a total rating based on individual unemployability due to service-connected disabilities are the subject of a separate decision).


REPRESENTATION

Appellant represented by:	Jeffrey J. Bunten, Attorney

WITNESS AT HEARINGS ON APPEAL

The appellant


ATTORNEY FOR THE BOARD

K. Conner, Counsel


INTRODUCTION

The appellant served on active duty from January 1971 to September 1977.  

This matter originally came to the Board of Veterans' Appeals (Board) on appeal from a July 2002 rating decision of the Department of Veterans Affairs (VA) Regional Office (RO) in Lincoln, Nebraska.  In that rating decision, the RO granted service connection for right knee patellar tendinitis and assigned an initial 10 percent rating, effective March 4, 2002, and granted a 10 percent rating for recurrent tendonitis of the left knee, effective March 4, 2002.  The appellant appealed the ratings assigned by the RO.  

Before the matter was certified to the Board, in a January 2004 rating decision, the RO granted service connection for laxity of the right knee and assigned an initial 10 percent rating, effective December 24, 2003.  In a March 2004 rating decision, the RO granted an earlier effective date of December 24, 2002, for that award.  

In March 2005, the appellant testified at a Board hearing before Veterans Law Judge Joy McDonald with respect to the issues of entitlement to increased ratings for right knee patellar tendinitis and recurrent tendonitis of the left knee.  

In a February 2008 decision, the Board denied a rating in excess of 10 percent for recurrent tendonitis with cartilage loss of the left knee; denied an initial rating in excess of 10 percent for right knee patellar tendonitis with cartilage loss; and denied an initial rating in excess of 10 percent for laxity of the right knee.  

The appellant appealed the Board's February 2008 decision addressing the issues of entitlement to increased ratings for recurrent tendonitis with cartilage loss of the left knee and right knee patellar tendonitis with cartilage loss to the United States Court of Appeals for Veterans Claims (Court).  In a December 2008 Order, the Court remanded these two issues for additional development consistent with a Joint Motion for Partial Remand.  In April 2010, the Board remanded the matter to the Agency of Original Jurisdiction (AOJ) for additional evidentiary development.

In April 2012, the appellant testified at a second Board hearing before Veterans Law Judge Michael Lyon.  At the hearing, the appellant provided testimony concerning the symptomatology of his right and left knee disabilities.

In May 2013, the Board remanded the matter directing the RO to offer the appellant the opportunity to participate in an additional Board hearing by a third Veterans Law Judge, in accordance with Arneson v. Shinseki, 24 Vet. App. 379 (2012).

While the matter was pending in remand status, in March 2014, the RO issued a Supplemental Statement of the Case granting a 20 percent rating for the appellant's left knee disability, which it recharacterized as limitation of extension, left knee strain, effective December 27, 2013.  

In February 2015, the Board again remanded this matter, noting that the RO had failed to comply with its May 2013 remand directives.  

In July 2016, the appellant testified at a third Board hearing before Veterans Law Judge J.W. Zissimos.  At the hearing, the Veteran provided testimony concerning the symptomatology of his right and left knee disabilities.

Because the appellant has testified before three different Veterans Law Judges with respect to the issues of entitlement to an increased evaluation for recurrent tendonitis with cartilage loss of the left knee based on limitation of extension and for limitation of extension associated with right knee patellar tendonitis with cartilage loss, these issues have been assigned to a panel of comprised of the three Veterans Law Judges who conducted hearings.  See 38 C.F.R. § 20.707 (2015).  

The remaining issues on appeal -- entitlement to an effective date earlier than March 4, 2002, for the assignment of a 10 percent rating for recurrent tendonitis with cartilage loss of the left knee, and the issue of entitlement to a total rating based on individual unemployability due to service-connected disability -- are the subject of a separate single Veterans Law Judge decision.  These issues were only addressed at a hearing before one of the Veterans Law Judges.

This appeal is REMANDED to the Agency of Original Jurisdiction (AOJ).  VA will notify the appellant if further action is required.


REMAND

During the July 2016 hearing, the Veteran testified that he was in receipt of disability benefits from the Social Security Administration (SSA).  He also indicated that such benefits were granted based, in part, on his knee disabilities.  Where there has been a determination that the Veteran is entitled to SSA benefits, the records concerning that decision are often needed by the VA for evaluation of pending claims and must be obtained. See Murincsak v. Derwinski, 2 Vet. App. 363 (1992); Golz v. Shinseki, 530 F.3d 1317 (Fed. Cir. 2010).  Therefore, the AOJ should obtain and associate such records with the Veteran's claims file.

In addition, the appellant was last afforded a VA medical examination in December 2013 in connection with his increased rating claims.  Since that examination was conducted, the United States Court of Appeals for Veterans Claims has held that, in order to permit an adjudicator to determine the proper disability rating for a joint disability, an examination must, whenever possible, include the results of the range of motion testing "'for pain on both active and passive motion [and] in weight-bearing and nonweight-bearing,' as well as the necessary findings to evaluate functional loss during flare-ups."  Correia v. McDonald, 28 Vet. App. 158, 169 (2016).  As the December 2013 VA medical examination does not contain these findings, an additional examination is necessary.  

Accordingly, the case is REMANDED for the following action:

1.  The AOJ should request that the appellant provide the names and addresses of any and all health care providers who have provided treatment for his service-connected right and left knee disabilities since 2002.  After acquiring this information and obtaining any necessary authorizations, the AOJ should seek to obtain and associate these records with the claims file.

Any outstanding, relevant VA medical records should also be obtained.

2.  The AOJ should obtain a copy of any decision to grant or deny SSA disability benefits to the appellant and the records upon which that decision was based and associate them with the claims file.  If the search for such records has negative results, the claims file should be properly documented as to the unavailability of those records.

3.  After completing the foregoing development, the appellant should be afforded a VA examination to ascertain the severity and manifestations of his service-connected recurrent tendonitis with cartilage loss of the left knee based on limitation of extension and limitation of extension associated with right knee patellar tendonitis with cartilage loss.  

Any and all studies, tests, and evaluations deemed necessary by the examiner should be performed.  The examiner is requested to review all pertinent records associated with the claims file, including the appellant's service treatment records, post-service medical records, and assertions.

The examiner should also note that the appellant is competent to attest to matters of which he has first-hand knowledge, including observable symptomatology.  If there is a medical basis to support or doubt the history provided by the appellant, the examiner should provide a fully reasoned explanation.

The examiner should report all signs and symptoms necessary for rating the appellant right and left knee disabilities under the rating criteria.  In particular, the examiner should provide the range of motion in degrees and test the Veteran's range of motion in active motion, passive motion, weight-bearing, and nonweight-bearing, for both the right and left knees.  If the examiner is unable to conduct the required testing or concludes that the required testing is not necessary in this case, he or she should clearly explain so in the report. 

The presence of objective evidence of pain, excess fatigability, incoordination, and weakness should also be noted, as should any additional disability, including additional limitation of motion, due to these factors.

A clear rationale for all opinions would be helpful and a discussion of the facts and medical principles involved would be of considerable assistance to the Board.  Because it is important "that each disability be viewed in relation to its history [,]" 38 C.F.R. § 4.1 , copies of all pertinent records in the appellant's claims file, or in the alternative, the claims file, must be made available to the examiner for review.

4.  After the development requested has been completed and any additional development deemed necessary, the AOJ should readjudicate the claims.  If the benefits sought remain denied, the AOJ should provide the appellant and his representative with a supplemental statement of the case and afford them an appropriate period of time for response.  Thereafter, if indicated, the case should be returned to the Board for appellate disposition.

The appellant has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


			
           JOY A. MCDONALD                                    MICHAEL D. LYON
	             Veterans Law Judge                                      Veterans Law Judge
       Board of Veterans' Appeals                          Board of Veterans' Appeals


________________________________
J.W. ZISSIMOS
	Veterans Law Judge
Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2015).

